DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive.

Rejections under 35 USC § 102 (a)(1): Chang
The remarks take the position that Chang et al. fail to teach the stripping of  the accelerated ions with a stripper gas comprising sulfur hexafluoride.  This has not been found persuasive.  Chang teaches at paragraph [0032]:
 “the neutral molecules in the stripper gas become positively charged and get accelerated through the output electrodes 25. For example, the stripper gas may be argon. When the negative ion beam 10 collides with the argon molecules, undesired argon ions, such as Art, may be formed. Additionally, in some embodiments, molecules of the insulating gas may be leaked into the stripper tube 40 and become positively charged via collisions with the negative ion beam 10 and accelerated through the output electrodes 25. If the insulating gas is SF.sub.6, additional undesired ions may be S.sup.+ and F.sup.+.”
	That is, in Chang, when the insulating gas (SF6) is leaked into the stripper tube, the stripper gas comprises SF6 in addition to Ar.  The claim does not require that the stripper gas consists only of or (consists of) SF6, therefore the breath of the claim does not preclude the leaking of SF6 gas into the stripper tube as done in Chang. Indeed, Chang teaches the leaking of SF6 into the tube results in collisions with the negative ions to generate positive charges, thus stripping is occurring due to the SF6. 
	The claims are still anticipated as discussed herein below and amendments formally addressed herein below.

Rejections under 35 USC § 103: Satoh in view of Hotchkis:
	The remarks take the position that Satoh teaches a first charge state of the ion beam as being positive ions.  However, Satoh more broadly is directed towards  charge exchange in a charge stripper device  that can change the various ion’s charge state from an initial value to another charge state ([0019]).  In the case of net positive charge state this would be an increase, for example from B+ to B++ ([0019]).  Satoh, while giving examples of a net positive charge state, never actually teaches that a net negative charge state cannot be used.  Paragraph [0019] specifically suggests that if an ion (no charge specified) “goes through a layer of atoms (e.g., a thin foil or thin layer of gas, as in a charge stripper device) the particle may lose some extra electrons or gain its electrons”, thus any ion whether positive or negative goes through the charge stripper, they may gain or lose electrons by charge exchange reactions depending on velocity.  Therefore, while Satoh does not specifically disclose a net negative charge state, there is no reason why one of ordinary skill in the art would interpret Satoh as teaching away from using a negative first charge state.  Moreover, Satoh expressly recites the accelerator assembly 113 may be a LINAC or a tandem electrostatic accelerator ([0024]). Paragraph [0009] of the instant published application recites “the accelerator comprises a well-known “tandem accelerator” in which a negative ions at the first charge state are accelerated toward a positive terminal where they are charge-stripped to become positive ions at the second charge state in order to gain another cycle of acceleration toward the ground potential at the exit”.  Since Satoh teaches tandem acceleration ([0024]), Satoh may alternatively anticipate the negative charge ions as evidenced by the inherent propoerty disclosed in the instant specification.  Moreover, the modification of Satoh by Hotchkis is a modification of a charge stripper in a tandem accelerator disclosed by both references.  That is, both teach tandem accelerators with stripping devices.  However, even in the interpretation of Satoh teaching a LINAC, the modification is not of the actual accelerator, rather the modification is of the stripper gas.  Clearly since the stripper taught in Satoh can be used with either a tandem accelerator or with a LINAC, a change of the type of gas supplied would not change the purpose of the stripper gas (i.e. to exchange electrons with the ions).  Indeed, Hotchkis teaches advantages of such a substitution.  Lastly, Satoh teaches the same stripper gas as used in the prior art disclosed in Hotchkis, therefore the results of such a substitution would lead to predictable results of the gas stripper cell.  There is no suggestion in the rejection that the accelerator of Satoh be modified in any way.  The suggestion is to substitute a known gas of a stripper gas cell that was known by Satoh to be used in either a tandem accelerator or a LINAC for SF6 that would lead to predictable results of increasing the yield for charge states of heavier ions such as boron as taught by Hotchkis.
	The remarks then take the position that Satoh teaches a negative ion source of the tandem accelerator would lead to lower beam currents in paragraphs [0019]-[0020].  This has not been found persuasive.  Satoh teaches in paragraph [0019] that the charge exchange reaction depending on particle or ion velocity through a charge stripper device.  Paragraph [0020] teaches higher charged (stripped) ions can gain more energy than non-stripped ions due to the higher charge state.  In short paragraph [0020] is a comparison of ions stripped vs. non-stripped ions.  Paragraphs [0019]-[0020] in no way suggests that negative ions would lead to lower beam currents, rather taken together paragraphs [0019]-[0020] suggest that it is desirable to send ions through a charge stripper such that they have a desired charge state higher than the amount obtained at the ion source.  Therefore, in the case of a negative charge state (as disclosed in Hotchkis), a higher charge state would result from charge stripping and “an increase in the beam current can be obtained at an energy range higher than obtained with lower charged ions” ([0020]).  That is, the charge stripping results in a higher charge state and an increase in energy than the net charge  state provided by the ion source.  This is the same both for positive and negative ions (Paragraph [0020] is generic to ions, not to net positive or net negative ions.  This is further supported  by Hotchkis which teaches an increase in positive charge states with negative ions when sending them through a charge stripper).  Therefore, stripping a negative ions of electrons would result in a higher charge state than initiated from the ion source, thus resulting the same increase in beam current.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US pgPub 2016/0064186).
Regarding claim 9, Chang et al. teaches A method for operating a high energy ion implanter (inherent to the apparatus of figure 5), the method comprising: 
generating ions of a beam species from an ion source (500), thereby defining a ion beam (inherent); 
mass analyzing the ion beam thereby selecting ions of a first charge state to enter into an accelerator (inherent function of mass analyzer 510), wherein the first charge state has a negative net charge ([0032] teaches negative ion beam); App. No. 16/887,446 Page 4 
accelerating the ions of the first charge state through at least one of a first plurality of accelerator stages located within the accelerator (fig. 1, 20 in 100), thereby defining accelerated ions at a first kinetic energy level (inherent after acceleration of ions via 20); 
stripping the accelerated ions with a stripper gas (gas in stripper tube 40 includes argon  or nitrogen ([0021]) and leaked SF6 see paragraph [0032]) comprising sulfur hexafluoride gas located in the charge stripper within the accelerator ([0032] teaches leaking insulating gas into stripper tube 40, thus the stripper gas comprises in part SF6), thereby converting the ions of the first charge state to positive ions of a second charge state (inherent function of stripper tube 40, see paragraph [0004].  Note there is no requirement that SF6 actually perform the conversion.  Moreover, SF6 is taught to collide with negative ions to generate positive charges in paragraph [0032]), wherein the first charge state is different from the second charge state (via electron stripping); and accelerating the ions of the second charge state through at least one of a second plurality of accelerator stages located within the accelerator (stages 25).
Regarding claim 17, Chang et al. teach wherein the first charge state comprises a net charge of -1 and the second charge state comprises a net charge of +1 or greater ([0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US pgPub 2011/0101213) in view of Hotchkis (“Hotchkis et al. “Sulphur hexafluoride as a stripper gas for tandem accelerators”) (as submitted with the IDS of 10 September 2020).
Regarding claim 9, Satoh teaches a method for operating a high energy ion implanter (inherent in the apparatus of figure 1), the method comprising:
generating ions of a beam species from an ion source (ion source 102), thereby defining an ion beam (101);
mass analyzing the ion beam (104), thereby selecting ions of a first charge state to enter into an accelerator ([0023]), wherein the first charge state has a negative net charge (first interpretation: [0024] teaches tandem accelerator, as evidenced by the instant disclosure at paragraph [0009] the tandem accelerator is well known to use negative ions, thus negative ions are deemed inherent.  Alternatively, Satoh is interpreted not to teach this limitation in the obviousness type rejection below);
accelerating the ions of the first charge state through at least one of a first plurality of accelerator stages (230, [0030]) located within the accelerator (as seen in figure 2, [0030]), thereby defining accelerated ions at a first kinetic energy level (inherent to first stages 230);
stripping the accelerated ions with a stripper gas (226) comprising gas (226) located in a charge stripper (220) within the accelerator (as seen in figure 2), thereby converting the ions of the first charge state to positive ions of a second charge state ([0029], [0032]), wherein the first charge state is different from the second charge state ([0029], [0032]); and
accelerating the ions of the second charge state through at least one of a second plurality of accelerator stages (232) located within the accelerator (as seen in figure 2).
Satoh differs from the claimed invention by teaching argon or Xenon as examples of the stripping gas ([0031]) and in a second interpretation not specifically disclosing  the first charge state has a negative net charge, thus differs from the claimed invention by not disclosing the charge stripper comprises sulfur hexafluoride gas.
However, Hotchkis teaches the first charge state has a negative net charge (abstract) and the charge stripper comprises sulfur hexafluoride gas (title).
Hotchkis modifies Satoh by expressly suggesting the use of a net negative charge ion from the ion source and suggesting the substitution of argon gas with the conventional argon gas (abstract) as used in Satoh.
Since both inventions are directed towards tandem accelerators, it would have been obvious to use negative ions because negative ions are conventionally and well known to be used in tandem accelerators (introduction of Hotchkis and as evidenced by [0009] of the pre-grant publication).  Moreover, Hotchkis gains the higher yields using a negative ion, therefore it would be obvious to select similar negative ions to achieve the same results.  Moreover, since both inventions are directed towards strippers comprising gas, it would have been obvious to one of ordinary skill in the art to substitute the argon gas of Satoh for the SF6 gas of Hotchkis because SF6 “is shown to provide significantly higher yields for charge states of heavy ions above the mean charge state”.  As evidenced by Rose (USPN 5,729,028) Boron ions are heavy ions (col. 3, lines 1-4). Further, Hotchkis is analogous art in that it is reasonably pertinent to the problem faced by the inventor (MPEP 2141.01(a) I).  Mainly how to increase the charge state yield ([0039]).  Thus, it would be obvious to one of ordinary skill in the art to substitute the gas of Satoh for that of Hotchkis because it would increase the yield for charge states of heavier ions such as boron.  
Regarding claim 10, Satoh teaches wherein stripping the accelerated ions is performed with a stripping efficiency that is based on the first kinetic energy level ( [0033]), wherein the stripping provides more ions of the second charge state than are present at the ion source ([0032] “an increase in energy above 1 MeV in FIG. 3 demonstrates a correlation with an increase in the fraction or concentration of Boron with a plus three charge stage after stripping ”), and wherein a beam current of the accelerated ions is increased at a second kinetic energy that is greater than the first kinetic energy level (inherent in the second acceleration stages 232.  See also step 514 in figure e5 and step 612 in figure 6).
Regarding claim 11, Satoh teaches wherein stripping the accelerated ions comprises supplying the gas within the charge stripper ([0031]), thereby stripping an electron from respective ions of the first charge state to convert the ions of the first charge state to ions of the second charge state (stripping electrons [0031] for higher charge state), and further comprising adjusting a flow rate of the sulfur hexafluoride gas into the charge stripper based on at least one of an energy, a current and/or the beam species of the ion beam ([0031]).
Satoh fails to disclose SF6, however such a gas would have been obvious as discussed in claim 8 above.
Regarding claim 12, Satoh teaches wherein one or more of the first plurality of accelerator stages and the second plurality of accelerator stages respectively comprise at least one resonator, whereby the resonator generates an RF accelerating field to accelerate ions therein ([0028]).
Regarding claim 13, Satoh teaches wherein the second charge state is more positive than the first charge state ([0031] stripping electrons for higher charge state).
Regarding claim 14, Satoh teaches wherein the first plurality of accelerator stages and second plurality of accelerator stages comprise at least ten accelerator stages and at least one resonator (see claim 5. See also [0028] for any number of stages).
Regarding claim 15, Satoh teaches wherein the second charge state increases a net charge of the first charge state by at least one ([0029]).
Regarding claim 18, Satoh teaches wherein the charge stripper is positioned downstream of at least one of the first plurality of accelerator stages and upstream of at least one of the second plurality of accelerator stages (as seen in figure 2, 220 between 230 and 232).
Regarding claim 19, Satoh teaches wherein a quantity of the first plurality of accelerator stages is less than or equal a quantity of the second plurality of accelerator stages (figure 2 shows 230 with three stages 202/204/205 and 232 with four stages 206/208/210/212).
Regarding claim 20, Satoh teaches wherein a quantity of the first plurality of accelerator stages is greater than a quantity of the second plurality of accelerator stages ([0030]).
Regarding claim 21, Satoh teaches wherein stripping the accelerated ions is performed at two or more accelerator stages selected from the first plurality of accelerator stages and second plurality of accelerator stages (fig. 2 gas stripping performed between stages 205 and 206 (i.e. two acceleration stages) selected from the first plurality of stages 230 and second plurality of stages 232).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Hotchkis and further in view of JPH08-23067 (copy of publication and machine translation submitted herewith).
 Regarding claim 17, Satoh teaches increasing the charge states (see citations above), however does not specifically disclose a first charge state with a net negative charge.
However, ‘067 wherein the first charge state comprises a net charge of -1 and the second charge state comprises a net charge of +1 or greater (see sentence bridging pages 1-2).
‘067 modifies the combined device by suggesting a negative ion source.
Since both inventions teach electron stripping, it would have been obvious to select a negative ion source for the device of Satoh, when a particular charge state of an ion species is desired for ion implantation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881